Exhibit 10.4

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

1. Purpose of the Plan. The purpose of the Plan is to: (i) attract and retain
the best available personnel for positions of substantial responsibility, (ii)
provide additional incentive to Employees, Directors and Consultants, and (iii)
promote the success of the Company’s business. The Plan permits the grant of
Incentive Stock Options, Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
and Other Stock-Based Awards.

2. Definitions. As used in this Plan, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees that shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements under U.S. federal and state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares or Other Stock-Based Awards.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Awarded Stock” means the Common Stock subject to an Award.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means as defined in an employment agreement or similar agreement
between the Participant and the Company. If no such agreement exists, or if such
an agreement exists but cause is not defined therein, then “cause” means a
termination of the Participant’s employment because of: (1) any act or omission
that constitutes a material breach by the Participant of any of his obligations
under the Plan or Award Agreement or any other material agreement with the
Company or is Subsidiaries; (2) the Participant’s indictment for, conviction of,
or plea of nolo contendere to, (A) any felony or (B) another crime involving
moral turpitude or which could reflect negatively upon the Company or otherwise
impair or impede its operations; (3) the Participant’s performance of any
material act of theft, embezzlement, fraud, malfeasance, dishonesty or
misappropriation of the Company’s property; (4) the Participant’s engaging in
any misconduct, negligence, act of dishonesty, violence or threat of violence
(including any violation of federal securities laws); (5) the Participant’s
breach of a written policy or a code of conduct of the Company or the rules of
any governmental or regulatory body applicable to the Company; (6) the
Participant’s willful failure to perform the Participant’s duties to the Company
or its Subsidiaries or to follow the lawful directions of the Board or any
executive to which the Participant reports; or (7) any other willful misconduct
by the Participant which is materially injurious to the operations, financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates. Notwithstanding anything to the contrary, Cause shall be determined
in the sole discretion of the Board.

(h) “Change in Control” means, except as otherwise provided in the Award
Agreement, the occurrence of any of the following events:



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company’s then
outstanding voting securities;

(ii) the sale or disposition by the Company of all or substantially all of the
Company’s assets other than (A) the sale or disposition of all or substantially
all of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, at least 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale or
(B) pursuant to a spin-off type transaction, directly or indirectly, of such
assets to the Company’s stockholders; or

(iii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and the U.S.
Treasury regulations promulgated thereunder. Any reference to a section of the
Code shall be a reference to any successor or amended section of the Code.

(j) “Committee” means a committee of Directors satisfying Applicable Laws
appointed by the Board in accordance with Section 4 of this Plan and the
Stockholders Agreement.

(k) “Common Stock” means the Common Stock of the Company, par value $0.01 per
share.

(l) “Company” means Warren Resources, Inc., a Delaware corporation, and any
successor thereto.

(m) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(n) “Director” means a member of the Board.

(o) “Disability” means as defined in an employment agreement or similar
agreement between the Participant and the Company. If no such agreement exists,
or if such an agreement exists but disability is not defined therein, then
“disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided that in the case of Awards other than Incentive Stock
Options, the the term “disability” shall mean that the Participant: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) is
determined by the Social Security Administration to be disabled. Notwithstanding
the foregoing, the Participant shall not be considered to have incurred a
“disability” unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its sole discretion.

 

2



--------------------------------------------------------------------------------

(p) “Dividend Equivalent” means a credit, made at the sole discretion of the
Administrator, to the account of a Participant in an amount equal to the value
of dividends paid on one Share for each Share represented by an Award held by
such Participant. Under no circumstances shall the payment of a Dividend
Equivalent be made contingent on the exercise of an Option or Stock Appreciation
Right.

(q) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment“ by the Company.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the NASDAQ Global Select
Market, the NASDAQ Global Market (formerly the NASDAQ National Market) or the
NASDAQ Capital Market (formerly the NASDAQ SmallCap Market) of the NASDAQ Stock
Market (but not any Over the Counter, pink sheets or similar market), the Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system for the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

(ii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(iii) Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

(t) “Incentive Stock Option” means an Option intended to qualify and receive
favorable tax treatment as an incentive stock option within the meaning of
Section 422 of the Code, as designated in the applicable Award Agreement.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Option” means an option to purchase Common Stock granted pursuant to the
Plan.

(w) “Other Stock-Based Awards” means any other awards not specifically described
in the Plan that are valued in whole or in part by reference to, or are
otherwise based on, Shares and are created by the Administrator pursuant to
Section 12 of the Plan.

(x) “Outside Director” means an “outside director” within the meaning of
Section 162(m) of the Code.

(y) “Parent” means a “parent corporation” with respect to the Company, whether
now or hereafter existing, as defined in Section 424(e) of the Code.

 

3



--------------------------------------------------------------------------------

(z) “Participant” means a Service Provider who has been granted an Award under
the Plan.

(aa) “Performance Goals” means goals which have been established by the
Administrator in connection with an Award and are based on one or more of the
following criteria, as determined by the Administrator in its absolute and sole
discretion: net income; cash flow; cash flow on investment; pre-tax or post-tax
profit levels or earnings; operating income or earnings; closings; return on
investment; earned value added; expense reduction levels; debt reduction levels;
free cash flow; free cash flow per share; earnings per share; net earnings per
share; net earnings from continuing operations; sales growth; sales volume;
economic profit; expense reduction; controlled expenses; return on assets;
return on net assets; return on equity; return on capital; return on sales;
return on invested capital; organic revenue; growth in managed assets; total
stockholder return; stock price; stock price appreciation; EBITA; adjusted
EBITA; EBITDA; adjusted EBITDA; return in excess of cost of capital; profit in
excess of cost of capital; net operating profit after tax; operating margin;
profit margin; adjusted revenue; revenue; net revenue; operating revenue; net
cash provided by operating activities; net cash provided by operating activities
per share; cash conversion percentage; new sales; net new sales; cancellations;
gross margin; gross margin percentage; revenue before deferral; regulatory body
approval for commercialization of a product; implementation or completion of
critical projects; research; in-licensing; out-licensing; product development;
government relations; compliance; mergers; acquisitions or sales of assets or
subsidiaries and safety.

(bb) “Performance Period” means the time period during which the Performance
Goals must be met.

(cc) “Performance Share” means Shares issued pursuant to a Performance Share
Award under Section 10 of the Plan.

(dd) “Performance Unit” means, pursuant to Section 10 of the Plan, an unfunded
and unsecured promise to deliver Shares, cash or other securities equal to the
value set forth in the Award Agreement.

(ee) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals or other target
levels of performance, or the occurrence of other events as determined by the
Administrator.

(ff) “Plan” means this 2016 Equity Incentive Plan.

(gg) “Restricted Stock” means Shares issued pursuant to a Restricted Stock Award
under Section 8 of the Plan or issued pursuant to the early exercise of an
Option.

(hh) “Restricted Stock Unit” means, pursuant to Sections 4 and 11 of the Plan,
an unfunded and unsecured promise to deliver Shares, cash or other securities
equal in value to the Fair Market Value of one Share in the Company on the date
of vesting or settlement, or as set forth in the Award Agreement.

(ii) “Retirement“ means, except as otherwise provided in an Award Agreement or
unless the Board otherwise determines, the later of (i) the date the Participant
reaches 55 years of age and (ii) the Participants “separation from service” (as
defined by Section 409A of the Code).

 

4



--------------------------------------------------------------------------------

(jj) “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Reference to a specific section of the
Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

(kk) “Service Provider” means an Employee, Director or Consultant.

(ll) “Share” means a share of Common Stock, as adjusted in accordance with
Section 16 of the Plan.

(mm) “Stock Appreciation Right” or “SAR” means, pursuant to Section 9 of the
Plan, an unfunded and unsecured promise to deliver Shares, cash or other
securities equal in value to the difference between the Fair Market Value of a
Share as of the date such SAR is exercised/settled and the Fair Market Value of
a Share as of the date such SAR was granted, or as otherwise set forth in the
Award Agreement.

(nn) “Stockholders Agreement” means the Amended and Restated Stockholders
Agreement of the Company, dated as of October 5, 2016, as as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

(oo) “Subsidiary” means a “subsidiary corporation” with respect to the Company,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 16 of the
Plan, the maximum aggregate number of Shares that may be issued pursuant to all
Awards under the Plan is six hundred thousand (600,000) Shares (the “Award
Pool”), all of which may be subject to Incentive Stock Option treatment. Upon
payment in Shares pursuant to the exercise of an Award, the number of Shares
available for issuance under the Plan shall be reduced by the total number of
Shares subject to the Award. Awards under the Plan settled in cash shall be
counted against the foregoing maximum Share limitation.

(b) Lapsed Awards. If any outstanding Award expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company, the Shares allocable to the terminated portion of the Award or the
forfeited or repurchased Shares shall again be available for grant under the
Plan.

(c) Share Reserve. The Company, during the term of the Plan, shall at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan to the extent duly
authorized by the Board including in accordance with the Stockholders Agreement.

 

5



--------------------------------------------------------------------------------

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted under this Plan as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more Outside
Directors.

(iii) Rule 16b-3. If a transaction is intended to be exempt under Rule 16b-3 of
the Exchange Act, then it shall be structured to satisfy the requirements for
exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee formed and duly authorized by
the Board, including in accordance with the Stockholders Agreement and
Applicable Laws.

(v) Delegation of Authority for Day -to -Day Administration. Except to the
extent prohibited by Applicable Law, the Administrator may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

(b) Powers of the Administrator. Subject to the provisions of the Plan and the
Stockholders Agreement, and in the case of a Committee, subject to the specific
duties delegated by the Board to the Committee, the Administrator shall have the
authority, in its discretion to:

(i) determine the Fair Market Value of Awards;

(ii) select the Service Providers to whom Awards may be granted under this Plan;

(iii) determine the number of Shares to be covered by each Award granted under
this Plan;

(iv) approve forms of Award Agreements for use under the Plan;

(v) determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted under this Plan, including but not limited to, the
exercise price, the time or times when Awards may be exercised (which may be
based on Performance Goals or other performance criteria), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;

(vi) construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;

(vii) prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to the creation and administration of
sub-plans;

(viii) amend the terms of any outstanding Award, including the discretionary
authority to extend the post-termination exercise period of Awards and
accelerate the satisfaction of any vesting criteria or waiver of forfeiture or
repurchase restrictions, provided that any amendment that would adversely affect
the Participant’s rights under an outstanding Award shall not be made without
the Participant’s written consent. Notwithstanding the foregoing, an amendment
shall not be treated as adversely affecting the rights of the Participant if the
amendment causes an Incentive Stock Option to become a Nonstatutory Stock Option
or if the amendment is made to the minimum extent necessary to avoid the adverse
tax consequences of Section 409A of the Code;

 

6



--------------------------------------------------------------------------------

(ix) allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
any Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined, and all elections by a Participant to have
Shares or cash withheld for this purpose shall be made in such form and under
such conditions as the Administrator may deem necessary or advisable;

(x) authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to the Participant under an
Award;

(xii) determine whether Awards shall be settled in Shares, cash or in a
combination of Shares and cash;

(xiii) determine whether Awards shall be adjusted for Dividend Equivalents;

(xiv) create Other Stock-Based Awards for issuance under the Plan;

(xv) establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

(xvi) impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

(xvii) establish one or more programs under the Plan to permit selected
Participants the opportunity to elect to defer receipt of consideration upon
exercise of an Award, satisfaction of Performance Goals or other performance
criteria, or other event that absent the election, would entitle the Participant
to payment or receipt of Shares or other consideration under an Award; and

(xviii) make all other determinations that the Administrator deems necessary or
advisable for administering the Plan.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the
Administrator. However, the Administrator may not exercise any right or power
reserved to the Board.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations, actions and interpretations shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

7



--------------------------------------------------------------------------------

(d) Indemnification. The Company shall defend and indemnify members of the
Board, officers and Employees of the Company or of a Parent or Subsidiary whom
authority to act for the Board, the Administrator or the Company is delegated
(“Indemnitees”) to the maximum extent permitted by law against (i) all
reasonable expenses, including reasonable attorneys’ fees incurred in connection
with the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein (collectively, a “Claim”), to which any of
them is a party by reason of any action taken or failure to act in connection
with the Plan, or in connection with any Award granted under the Plan; and (ii)
all amounts required to be paid by them in settlement the Claim (provided the
settlement is approved by the Company) or required to be paid by them in
satisfaction of a judgment in any Claim. However, no person shall be entitled to
indemnification to the extent he is determined in such Claim to be liable for
gross negligence, bad faith or intentional misconduct. In addition, to be
entitled to indemnification, the Indemnitee must, within 30 days after written
notice of the Claim, offer the Company, in writing, the opportunity, at the
Company’s expense, to defend the Claim. The right to indemnification shall be in
addition to all other rights of indemnification available to the Indemnitee.

5. Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
and Other Stock-Based Awards may be granted to Service Providers. Incentive
Stock Options may be granted only to Employees.

6. Limitations.

(a) $100,000 Limitation for Incentive Stock Options. Each Option shall be
designated in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option. However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds $100,000, such Options shall be treated as Nonstatutory
Stock Options. For purposes of this Section 6(a), Incentive Stock Options shall
be taken into account in the order in which they were granted. The Fair Market
Value of the Shares shall be determined as of the time the Options with respect
to such Shares are granted.

(b) Special Annual Limits. Subject to Section 16 of the Plan, the maximum number
of Shares that may be subject to Options or Stock Appreciation Rights granted to
any Service Provider in any calendar year shall equal one hundred thousand
(100,000) Shares and contain an exercise price equal to the Fair Market Value of
the Common Stock as of the date of grant. Subject to Section 16 of the Plan, the
maximum number of Shares that may be subject to Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards
granted to any Service Provider in any calendar year shall equal one hundred
thousand (100,000) Shares. Subject to Section 16 of the Plan, the maximum dollar
amount that may be subject to cash awards granted to any Service Provider in any
calendar year shall equal two million dollars ($2,000,000.00).

7. Options.

(a) Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be 10 years
from the date of grant or such shorter term as may be provided in the Award
Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five years from the date of grant or such shorter term as
may be provided in the Award Agreement.

 

8



--------------------------------------------------------------------------------

(b) Option Exercise Price and Consideration.

(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator, but shall not be less than Fair Market
Value per Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised. The Administrator, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

(i) cash;

(ii) check;

(iii) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

(iv) consideration received by the Company under a cashless exercise or net
exercise program implemented by the Company in connection with the Plan;

(v) any combination of the foregoing methods of payment; or

(vi) any other consideration and method of payment for the issuance of Shares
permitted by Applicable Laws.

 

9



--------------------------------------------------------------------------------

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted under
this Plan shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option shall be deemed exercised when the Company
receives: (x) written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option, and (y) full
payment for the Shares with respect to which the Option is exercised (including
provision for any applicable tax withholding). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his spouse. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Awarded Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment shall be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 16 of the Plan or the applicable Award Agreement. Exercising an
Option in any manner shall decrease the number of Shares thereafter available
for sale under the Option, by the number of Shares as to which the Option is
exercised.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for 30 days
following the Participant’s termination after which the Option shall
terminate. Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan. If the
Participant does not exercise his Option as to all of the vested Shares within
the time specified by the Award Agreement, the Option shall terminate, and the
remaining Shares covered by the Option shall revert to the Plan.

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of his Disability, the Participant may exercise his Option,
to the extent vested, within the time specified in the Award Agreement (but in
no event later than the expiration of the term of the Option as set forth in the
Award Agreement). If no time for exercise of the Option on Disability is
specified in the Award Agreement, the Option shall remain exercisable for 12
months following the Participant’s termination for Disability. Unless otherwise
provided by the Administrator, on the date of termination for Disability, the
unvested portion of the Option shall revert to the Plan. If after termination
for Disability, the Participant does not exercise his Option as to all of the
vested Shares within the time specified by the Award Agreement, the Option shall
terminate and the remaining Shares covered by such Option shall revert to the
Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option, to the extent vested, may be exercised within the time specified in the
Award Agreement (but in no event may the Option be exercised later than the
expiration of the term of the Option as set forth in the Award Agreement), by
the beneficiary designated by the Participant prior to his death; provided that
such designation must be acceptable to the Administrator. If no beneficiary has
been designated by the Participant, then the Option may be exercised by the
personal representative of the Participant’s estate, or by the persons to whom
the Option is transferred pursuant to the Participant’s will or in accordance
with

 

10



--------------------------------------------------------------------------------

the laws of descent and distribution. If the Award Agreement does not specify a
time within which the Option must be exercised following a Participant’s death,
it shall be exercisable for 12 months following his death. Unless otherwise
provided by the Administrator, if at the time of death, the Participant is not
vested as to his entire Option, the Shares covered by the unvested portion of
the Option shall immediately revert to the Plan. If the Option is not exercised
as to all of the vested Shares within the time specified by the Administrator,
the Option shall terminate, and the remaining Shares covered by such Option
shall revert to the Plan.

(v) Termination for Cause. Unless otherwise determined by the Administrator at
the time of grant, or if no rights of the Participant are reduced, thereafter,
if a Participant ceases to be a Service Provider as a result of (x) a
termination for Cause or (y) a voluntary resignation by the Participant after
the occurrence of an event that would be grounds for a termination for Cause,
all Options, whether vested or not vested, that are held by such Participant
shall thereupon terminate and expire as of the date of such termination for no
consideration.

8. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, shall determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on the Shares have lapsed.

(c) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Award made under the Plan shall be
released from escrow as soon as practical after the last day of the Period of
Restriction. The Administrator, in its sole discretion, may accelerate the time
at which any restrictions shall lapse or be removed.

(d) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock may exercise full voting rights with respect to those
Shares, unless the Administrator determines otherwise.

(e) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement; provided, that any such dividends or
other distributions will be subject to the same vesting requirements and other
restrictions as the underlying Shares of Restricted Stock and shall be paid at
the time the Shares of Restricted Stock become vested. If any dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(f) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

 

11



--------------------------------------------------------------------------------

9. Stock Appreciation Rights

(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine the number of SARs granted to any Service
Provider. The Administrator, subject to the provisions of the Plan, shall have
complete discretion to determine the terms and conditions of SARs granted under
the Plan, including the sole discretion to accelerate exercisability at any
time.

(b) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, shall
determine.

(c) Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, as set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Sections 7(d)(ii),
7(d)(iii), 7(d)(iv) and 7(d)(v) shall also apply to SARs.

(d) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the SAR is exercised.

(iii) At the sole discretion of the Administrator, the payment upon the exercise
of a SAR may be in cash, in Shares of equivalent value, or in some combination
thereof.

10. Performance Units and Performance Shares.

(a) Grant of Performance Units and Performance Shares. Subject to the terms and
conditions of the Plan, Performance Units and Performance Shares may be granted
to Service Providers at any time and from time to time, as shall be determined
by the Administrator in its sole discretion. The Administrator shall have
complete discretion in determining the number of Performance Units and
Performance Shares granted to each Service Provider.

(b) Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value established by the Administrator on or before the
date of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator shall set
Performance Goals or other performance objectives in its sole discretion which,
depending on the extent to which they are met, shall determine the number or
value of Performance Units and Performance Shares that shall be paid out to the
Participant. Each award of Performance Units or Performance Shares shall be
evidenced by an Award Agreement that shall specify the Performance Period and
such other terms and conditions as the Administrator in its sole discretion
shall determine. The Administrator may set Performance Goals or performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals (including solely continued service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its sole
discretion.

 

12



--------------------------------------------------------------------------------

(d) Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals or performance objectives have been achieved. After the grant of
Performance Units or Performance Shares, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for the Performance
Unit or Performance Share.

(e) Form and Timing of Payment of Performance Units and Performance
Shares. Payment of earned Performance Units and earned Performance Shares, if
any, shall be made after the expiration of the applicable Performance Period at
the time determined by the Administrator. The Administrator, in its sole
discretion, may pay earned Performance Units and Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the earned Performance Units or Performance Shares, as applicable, at the
close of the applicable Performance Period) or in a combination of cash and
Shares.

(f) Cancellation of Performance Units or Performance Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units and
Performance Shares shall be forfeited to the Company, and again shall be
available for grant under the Plan.

(g) Termination for Cause. Unless otherwise determined by the Administrator at
the time of grant, or if no rights of the Participant are reduced, thereafter,
if a Participant ceases to be a Service Provider as a result of (x) a
termination for Cause or (y) a voluntary resignation by the Participant after
the occurrence of an event that would be grounds for a termination for Cause,
all Performance Units and Performance Shares, whether vested or not vested, that
are held by such Participant shall thereupon terminate and expire as of the date
of such termination for no consideration.

11. Restricted Stock Units. Restricted Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in a lump sum, installments or on a
deferred basis, in accordance with rules and procedures established by the
Administrator

12. Other Stock-Based Awards. Other Stock-Based Awards may be granted either
alone, in addition to, or in tandem with, other Awards granted under the Plan
and/or cash awards made outside of the Plan. The Administrator shall have
authority to determine the Service Providers to whom and the time or times at
which Other Stock-Based Awards shall be made, the amount of such Other
Stock-Based Awards, and all other conditions of the Other Stock-Based Awards,
including any dividend or voting rights and whether the Award should be paid in
cash.

13. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted under this Plan shall be suspended during any unpaid leave of
absence and shall resume on the date the Participant returns to work on a
regular schedule as determined by the Company; provided, however, that no
vesting credit shall be awarded for the time vesting has been suspended during
such leave of absence. A Service Provider shall not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no leave of absence may
exceed 90 days, unless reemployment upon expiration of such leave is guaranteed
by statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not guaranteed by statute or contract, then at the
end of three months following the expiration of the leave of absence, any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

 

13



--------------------------------------------------------------------------------

14. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
shall contain such additional terms and conditions as the Administrator deems
appropriate.

15. Repurchase Rights. To the extent that the Common Stock is not listed on any
established stock exchange or a national market system, all Awards issued or
issuable pursuant to this Plan, including Shares issued in respect thereof,
shall be subject to the Company repurchase rights as follows:

(a) Company Repurchase Rights.

(i) In the event of a Participant’s termination of employment or service for
Cause (or a voluntary termination after the occurrence of an event that would
be, as determined by the Administrator, grounds for a termination of employment
or service for Cause) or a Participant’s breach of any non-competition,
non-solicitation, non-disparagement, confidentiality or similar restrictive
covenant agreement with the Company or its Subsidiaries, the Company may, at any
time during the period commencing on the six (6)-month anniversary of such
termination for Cause or breach, as applicable, and ending on the two (2)-year
anniversary of such termination for Cause or breach, repurchase from the
Participant any Common Stock previously acquired by the Participant pursuant to
an Award under the Plan at a repurchase price equal to the lesser of (i) the
original purchase price or exercise price (as applicable), and (ii) Fair Market
Value as of the date of repurchase.

(ii) Unless otherwise provided in a Participant’s Award Agreement, in the event
of a Participant’s termination for any reason other than as described in Section
15(b)(i) hereof, the Company may at any time during the ninety (90) day period
commencing on the six (6) month anniversary of such termination or the date on
which the Participant acquires Common Stock pursuant to an Award hereunder
following such termination, as applicable: (i) repurchase from the Participant
each outstanding vested Option or Stock Appreciation Right based on the
difference between the exercise price of a share of Common Stock relating to
such Option or Stock Appreciation Right and the Fair Market Value of a share of
Common Stock on the date of repurchase, and (ii) repurchase from the Participant
any Common Stock previously acquired by the Participant pursuant to an Award
under the Plan at a repurchase price equal to Fair Market Value as of the date
of repurchase.

(iii) If the Company elects to exercise the rights under this Section 15(b), the
Company shall do so by delivering to the Participant a notice of such election,
specifying the number of shares of Common Stock to be purchased and the closing
date and time of such purchase. Such closing shall take place within thirty (30)
days following such notice (provided, that such time shall be extended as
necessary to comply with the requirements of the Hart-Scott-Rodino Antitrust
Improvement Act of 1976, as amended, or other applicable legal requirements) at
the Company’s principal executive offices, or at such other time and location as
the parties to such purchase may mutually determine. At such closing, the
Company shall pay the Participant the repurchase price as specified in this
Section 15(b) in cash or by cancellation of indebtedness of the Participant. The
Company will be entitled to receive customary representations and warranties
from the Participant regarding the Common Stock being repurchased including, but
not limited to, the representation that the Participant has good and marketable
title to the Common Stock to be repurchased free and clear of all liens, claims
and other encumbrances.

(iv) All repurchases shall be subject to applicable restrictions contained in
the Delaware General Corporation Law and in the Company’s and its Subsidiaries’
debt financing agreements. If any such restrictions prohibit the repurchase of
Common Stock for cash, the Company shall have the right to deliver, as payment
of the repurchase price, a subordinated note or notes payable in

 

14



--------------------------------------------------------------------------------

up to five equal annual installments beginning on the first anniversary of the
repurchase closing and bearing an annual interest rate compounded annually equal
to the applicable federal rate then in effect (provided that such notes shall
accelerate and be payable in full once the Company is permitted to repurchase
the Common Stock or repay such notes under the debt financing agreements or, if
earlier, upon a Change in Control). Any such notes issued by the Company shall
be subject to any restrictive covenants in the debt financing agreements to
which the Company and its Subsidiaries is subject at the time of the repurchase
closing. If any such restrictions prohibit the repurchase of Common Stock for
such subordinated notes, then the time periods provided herein for repurchases
shall be suspended, and the Company may make such repurchases as soon as it is
permitted to do so under such restrictions.

(b) Effect of Public Offering. For the avoidance of doubt, the Company shall
cease to have rights pursuant to this Section 15 following the completion of a
bona fide initial public offering pursuant to an effective registrations
statement filed with the U.S. Securities and Exchange Commission under the
Securities Act.

16. Adjustments; Dissolution or Liquidation; Change in Control.

(a) Adjustments. In the event of any change in the outstanding Shares of Common
Stock by reason of any stock split, stock dividend or other non-recurring
dividends or distributions, recapitalization, merger, consolidation, spin-off,
combination, repurchase or exchange of stock, reorganization, liquidation,
dissolution or other similar corporate transaction that affects the Common
Stock, an adjustment shall be made, as the Administrator deems necessary or
appropriate, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Such adjustment
may include an adjustment to the number and class of Shares which may be
delivered under the Plan, the number, class and price of Shares subject to
outstanding Awards, the number and class of Shares issuable pursuant to Options,
and the numerical limits in Sections 3 and 6(b) of the Plan. Notwithstanding the
preceding, the number of Shares subject to any Award always shall be a whole
number.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practical prior to the effective date of the proposed transaction. The
Administrator, in its sole discretion, may provide for a Participant to have the
right to exercise his Award, to the extent applicable, until 10 days prior to
the transaction as to all of the Awarded Stock covered thereby, including Shares
as to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised or vested, an Award shall terminate immediately prior to
the consummation of such proposed action.

(c) Change in Control. This Section 16(c) shall apply except to the extent
otherwise provided in the Award Agreement.

(i) Stock Options and SARs. In the event of a Change in Control, the Participant
shall (A) fully vest in and have the right to exercise each outstanding
time-vesting Option and SAR as to all of the Awarded Stock, including Shares as
to which it would not otherwise be vested or exercisable and (B) vest in each
outstanding performance-vesting Option and SAR subject to the actual achievement
of the applicable Performance Goals as of the date of the Change in Control, or
as otherwise determined to be reasonable by the Administrator, in its sole
discretion. Any unvested Awards that do not vest in connection with a Change in
Control pursuant to this Section 16(c)(i) (after giving effect to the preceding
sentence) shall be automatically cancelled and forfeited for no consideration
upon the closing

 

15



--------------------------------------------------------------------------------

of such Change in Control. The Administrator shall notify the Participant in
writing or electronically that the Option or SAR shall be exercisable, to the
extent vested, for a period of up to 15 days from the date of such notice, and
the Option or SAR shall terminate upon the expiration of such period.

(ii) Restricted Stock, Performance Shares, Performance Units, Restricted Stock
Units and Other Stock-Based Awards. In the event of a Change in Control, the
Participant shall (A) fully vest in each outstanding time-vesting Award of
Restricted Stock, Restricted Stock Unit, and Other Stock-Based Award, including
as to Shares or Units that would not otherwise be vested, all applicable
restrictions shall lapse, and other vesting criteria shall be deemed achieved at
targeted levels and (B) vest in each outstanding performance-vesting Award of
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit and
Other Stock-Based Award, in each case subject to the actual achievement of the
applicable Performance Goals as of the date of the Change in Control, or as
otherwise determined to be reasonable by the Administrator, in its sole
discretion. Any unvested Awards that do not vest in connection with a Change in
Control pursuant to this Section 16(c)(ii) (after giving effect to the preceding
sentence) shall be automatically cancelled and forfeited for no consideration
upon the closing of such Change in Control.

17. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
a later date as is determined by the Administrator. Notice of the determination
shall be provided to each Participant within a reasonable time after the date of
such grant.

18. Term of Plan. From its effectiveness, the Plan shall continue in effect for
a term of ten years unless terminated earlier under Section 19 of the Plan.

19. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan, subject to the terms and conditions set forth in the
Stockholders Agreement.

(b) Stockholder Approval. The Company shall obtain stockholder approval of (i)
any increase of the Award Pool and (ii) any other Plan amendment to the extent
necessary to comply with the Stockholders Agreement and Applicable Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension, or
termination of the Plan shall materially or adversely impair the rights of any
Participant, unless otherwise mutually agreed upon by the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted under the Plan prior to the date of termination.

20. Conditions upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving the Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute the Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

16



--------------------------------------------------------------------------------

(c) Taxes. No Shares shall be delivered under the Plan to any Participant or
other person until the Participant or other person has made arrangements
acceptable to the Administrator for the satisfaction of any non-U.S.,
U.S.-federal, U.S.-state, or local income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Shares. Upon exercise or vesting of an Award, the Company shall withhold or
collect from the Participant an amount sufficient to satisfy such tax
obligations, including, but not limited to, by surrender of the whole number of
Shares covered by the Award sufficient to satisfy the minimum applicable tax
withholding obligations incident to the exercise or vesting of an Award.

21. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal, or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal, and
enforceable, and the validity, legality, and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

22. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

23. No Rights to Awards. No eligible Service Provider or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator shall be obligated to treat Participants or any other
person uniformly.

24. Stockholder Rights. Except as otherwise provided in an Award Agreement, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by an Award until the Participant becomes the record owner of the
Shares; provided, however, that all shares of Common Stock received by a
Participant hereunder (whether issued upon initial grant of Restricted Shares or
Performance Shares or issued upon exercise, vesting or other provision of
another Award) and all other Awards, including for the avoidance of doubt after
vesting, shall be subject to the terms and conditions of the Stockholders
Agreement, and in connection with any Award Agreement each Participant will
become a party to the Stockholders Agreement and agree to be bound thereby (to
the extent not already a party thereto).

25. Fractional Shares. No fractional Shares shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down as appropriate.

26. Governing Law. The Plan, all Award Agreements, and all related matters,
shall be governed by the laws of the State of Texas, without regard to choice of
law principles that direct the application of the laws of another state.

27. No Effect on Terms of Employment or Consulting Relationship. The Plan shall
not confer upon any Participant any right as a Service Provider, nor shall it
interfere in any way with his right or the right of the Company or a Parent or
Subsidiary to terminate the Participant’s service at any time, with or without
cause, and with or without notice.

 

17



--------------------------------------------------------------------------------

28. Unfunded Obligation. This Section 28 shall only apply to Awards that are not
settled in Shares. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974, as amended. Neither the Company nor any Parent or Subsidiary shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations. The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations under this Plan. Any investments or the creation or maintenance of
any trust for any Participant account shall not create or constitute a trust or
fiduciary relationship between the Administrator, the Company or any Parent or
Subsidiary and Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s creditors in any assets of the
Company or Parent or Subsidiary. The Participants shall have no claim against
the Company or any Parent or Subsidiary for any changes in the value of any
assets that may be invested or reinvested by the Company with respect to the
Plan.

29. Section 409A. It is the intention of the Company that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Administrator specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly. The
following rules shall apply to Awards intended to be subject to Section 409A of
the Code (“409A Awards”):

(a) Any distribution of a 409A Award following a separation from service that
would be subject to Section 409A(a)(2)(A)(i) of the Code as a distribution
following a separation from service of a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) shall occur no earlier than the expiration
of the six-month period following such separation from service.

(b) In the case of a 409A Award providing for distribution or settlement upon
vesting or lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution or settlement shall be made no later than
March 15 of the calendar year following the calendar year in which such 409A
Award vested or the risk of forfeiture lapsed.

(c) In the case of any distribution of any other 409A Award, if the timing of
such distribution is not otherwise specified in the Plan or Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.

30. Construction. Headings in this Plan are included for convenience and shall
not be considered in the interpretation of the Plan. References to sections are
to Sections of this Plan unless otherwise indicated. Pronouns shall be construed
to include the masculine, feminine, neutral, singular or plural as the identity
of the antecedent may require. This Plan shall be construed according to its
fair meaning and shall not be strictly construed against the Company.

31. Compensation Recoupment. All compensation and Awards payable or paid under
the Plan and any sub-plans shall be subject to the Company’s ability to recover
incentive-based compensation from executive officers, as is or may be required
by the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, any regulations or rules promulgated thereunder, or any other
“clawback” provision required by applicable law or the listing standards of any
applicable stock exchange or national market system.

*    *    *    *    *

 

18